

116 HR 709 IH: Common Sense Maritime and Consumer Services Protection Act
U.S. House of Representatives
2019-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 709IN THE HOUSE OF REPRESENTATIVESJanuary 22, 2019Mr. Posey (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 46, United States Code, to provide statutory authority for the Office of Consumer
			 Affairs and Dispute Resolution Services of the Federal Maritime
			 Commission, to increase public awareness and understanding of ocean
			 shipping services agreements and such Office, and for other purposes.
	
 1.Short titleThis Act may be cited as the Common Sense Maritime and Consumer Services Protection Act. 2.Office of Consumer Affairs and Dispute Resolution Services of the Federal Maritime Commission; increasing public awareness and understanding (a)RequirementChapter 403 of title 46, United States Code is amended by adding at the end the following:
				
					40108.Office of Consumer Affairs and Dispute Resolution Services of the Federal Maritime Commission
 (a)Authorization of OfficeThere shall be in the Federal Maritime Commission an Office of Consumer Affairs and Dispute Resolution Services (in this section referred to as the Office).
 (b)Function of OfficeTo promote better public understanding, the Office shall seek to— (1)raise public awareness about ocean shipping agreements between carriers, use of ocean transportation intermediaries, and other shipping services; and
 (2)assist consumers in confidentially resolving disputes and other related matters deemed valuable to the consumer by the Commission..
 (b)Clerical amendmentThe analysis at the beginning of such chapter is further amended by adding at the end the following:
				
					
						40108. Office of Consumer Affairs and Dispute Resolution Services of the Federal Maritime
			 Commission..
			